F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                          SEP 11 1998
                            FOR THE TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                               Clerk

    UNITED STATES OF AMERICA,

                Plaintiff-Appellee,

    v.                                                   No. 97-4101
                                                   (D.C. No. 96-CR-0010W)
    JESSE SANDOVAL,                                       (D. Utah)

                Defendant-Appellant.




                            ORDER AND JUDGMENT           *




Before ANDERSON , BARRETT , and TACHA , Circuit Judges.



         After examining the briefs and appellate record, this panel has determined

unanimously to grant the parties’ request for a decision on the briefs without oral

argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1.9. The case is therefore

ordered submitted without oral argument.




*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
      Defendant Jesse Sandoval entered a plea of guilty to possession of a

controlled substance with intent to distribute, reserving the right to appeal the

district court’s denial of his motion to suppress evidence found in a suitcase

located in a vehicle used to facilitate an illegal drug transaction. On appeal,

defendant argues that the arresting officers lacked probable cause to arrest him

and his suitcase was searched illegally. We affirm.

      Based on information provided by a confidential informant, law

enforcement officers arranged to purchase a quantity of methamphetamine. The

transaction was arranged to take place in a motel in Ogden, Utah, on March 5,

1996. Two vehicles and four or five persons were expected to deliver the drugs.

At the appointed time, defendant arrived in one of two vehicles traveling together.

While one of his companions went into the motel room, defendant and two others

stayed outside to keep watch. After the undercover officers in the motel room

showed the supplier the money for the methamphetamine and tested a sample of

the drug, he went back to the vehicles to get the rest of the methamphetamine.

Two suppliers returned to the motel room where they were arrested. Word was

sent to officers outside the motel to arrest the other participants. Defendant tried

to run away, but was arrested. Thereafter, the officers impounded both vehicles

and conducted an inventory search of the vehicles and their contents, in

accordance with the Ogden City Police Department impound and inventory policy.


                                          -2-
During the inventory, methamphetamine was discovered in a suitcase apparently

belonging to defendant.

      Following an evidentiary hearing, the magistrate judge found that the

officers had probable cause to arrest defendant as an aider and abetter, defendant

lacked standing to challenge the impound of the vehicle, the government

conceded defendant’s standing to challenge the search of the suitcase, and the

official impound policy permitted opening the suitcase located in the vehicle.

The magistrate judge recommended denying defendant’s motion to suppress the

methamphetamine in the suitcase. The district court adopted the magistrate

judge’s recommendation.

      “In reviewing the district court’s denial of a motion to suppress, we

examine the court’s findings of fact for clear error, viewing all facts in the light

most favorable to the government, but review de novo the reasonableness of the

seizure and search.”    United States v. Haro-Salcedo , 107 F.3d 769, 771 (10th Cir.

1997). It is within the district court’s province to evaluate witness credibility,

to decide what weight to give to the evidence, and to draw reasonable inferences

from the evidence.     See United States v. Hunnicutt , 135 F.3d 1345, 1348

(10th Cir. 1998).

      Defendant claims the arresting officers lacked probable cause to arrest him

because he was merely present at the scene of a crime. He also challenges the


                                           -3-
inventory search of his suitcase located in the vehicle, claiming that because the

officers did not have probable cause to arrest him, the vehicle should not have

been impounded and subsequently subjected to an inventory search.

             A warrantless arrest for a felony normally is permissible as
      long as the arresting officer has probable cause. The proper probable
      cause inquiry asks whether at the time of the arrest the facts and
      circumstances within the officers’ knowledge and of which they had
      reasonably trustworthy information were sufficient to warrant a
      prudent man in believing that the arrestee had committed or was
      committing an offense. Probable cause can rest upon the collective
      knowledge of the police, rather than solely on that of the officer who
      actually makes the arrest.

United States v. Klein , 93 F.3d 698, 701 (10th Cir. 1996) (quotations and

citations omitted).

      After carefully reviewing the record, we hold that the authorities had

probable cause to arrest defendant. He had arrived at the motel with the person

who carried the drugs into the motel room, he had conferred and congregated with

the other participants in the drug transaction, he had conducted counter-

surveillance to facilitate the illegal transaction, and he had attempted to run away

from the scene when police officers made themselves known. Defendant’s

actions demonstrated that he had willfully “associate[d] himself with the criminal

venture and [sought] to make it succeed through some action on his part.”     United

States v. McKneely , 69 F.3d 1067, 1072 (10th Cir. 1995) (quoting      United States

v. Esparsen , 930 F.2d 1461, 1470 (10th Cir. 1991)). Defendant’s conduct was


                                           -4-
sufficient for a prudent officer to believe that he was aiding and abetting the

illegal drug transaction.   See id.

       Defendant next argues that the search of the suitcase without a warrant

violated his Fourth Amendment rights. The government conceded that defendant

had standing to challenge the search of the suitcase, but argued that the search

was a proper inventory search.

       “An inventory search is a well-defined exception to the warrant

requirement of the Fourth Amendment, designed to effect three purposes:

protection of the owner’s property, protection of the police against claims of lost

or stolen property, and protection of the police from potential danger.”

Haro-Salcedo , 107 F.3d at 772 (citations omitted). To be reasonable under the

Fourth Amendment, an inventory search must be conducted according to

standardized procedures.     See id. Police officers may search closed containers in

an impounded vehicle pursuant to sufficiently regulated inventory procedures.

See Colorado v. Bertine , 479 U.S. 367, 374-75 (1987).

       The official inventory search procedure in his case required that all closed

containers located in an impounded vehicle be opened. We conclude that the

procedure was sufficiently standardized and regulated to meet constitutional

requirements. Accordingly, the inventory search of defendant’s suitcase did not

violate the Fourth Amendment.


                                           -5-
    The judgment of the United States District Court for the District of Utah is

AFFIRMED.



                                                 Entered for the Court



                                                 Stephen H. Anderson
                                                 Circuit Judge




                                      -6-